DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 02/23/2022, with respect to the claim objections and the U.S.C. 112 rejection to claim 10 have been fully considered and are persuasive, applicant’s amendments have remedied the issues and therefore the objections and rejections of the office action dated 12/30/2021 have been withdrawn. 
Applicant's arguments filed 02/23/2022 pertaining to claim 1 being amended to overcome the prior art have been fully considered but they are not persuasive. Applicant’s remarks state that the prior art does not disclose a gap formed between adjacent ones of the protrusions (of the cushion packing), the gap constituting a passage that communicates the pressure chamber with the cushion hole, the passage being in addition to the bypass passage. However, Ortman Fig. 4 discloses gap 110 between the protrusions of the cushion packing 88, and this gap constitutes a passage that is in addition to the bypass passage 96, and works with the bypass passage to communicate the pressure chamber with the cushion hole. Additional limitations are required to claimed what applicant’s remarks is arguing, pertaining to distinguishing between a series connection that form a single passage between the pressure chamber and the cushion chamber; merely reciting “in addition to a bypass passage” is insufficient to capture the subject matter that applicant’s remarks argues. The passage .
Furthermore, the passage formed in between protrusions 52c in applicant’s device alone would not communicate the pressure chamber with the cushion chamber in a manner consistent with applicant’s disclosure because protrusion 52b must have a cutout 52e or else passage 52c would remain sealed off from the cushion chamber. The cutout 52e would appear to be a necessary feature when claiming a second passage separate from the bypass passage between the pressure chamber and the cushion chamber via a groove between the protrusions 52c.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021, 02/09/2022 have been considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:  
laim 1, third to last line, “a gap formed between adjacent ones of the protrusions” should read –a gap formed between adjacent ones of the plurality of protrusions—to remain consistent with previously established language in line 14 which recites “a plurality of protrusions”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortman et al. (US 2935047), hereinafter ‘Ortman’ in view of Kobayashi (US 7900549).
Regarding claim 1, Ortman discloses a fluid pressure cylinder comprising a cylinder tube (14), and a cover member (20) fixed to an end of the cylinder tube, the fluid pressure cylinder including a pressure chamber (chamber space between piston 50 and cover 20) formed between a piston and the cover member, wherein: a port (16) configured to supply and discharge a pressure fluid to and from the pressure chamber, and a cushion hole (44) configured to connect the pressure chamber and the port, the port and the cushion hole being provided in the cover member (see Figures); a tubular cushion ring (62) is attached to the piston or a piston rod so as to be insertable into and 
a bypass passage configured to connect the pressure chamber and the cushion hole is disposed in the cover member; and a fixed orifice is disposed in a location midway of the bypass passage (Ortman, bypass passage 96, 98, fixed orifice formed by structure 100 and the passages);
and a gap (110) formed between adjacent ones of the protrusions, the gap constituting a passage that communicates the pressure chamber with the cushion hole, the passage being in addition to the bypass passage (the gap is works with the bypass passage to communicate the pressure chamber with the cushion hole, the mere recitation of “in addition to” does not limit the claims as narrowly as applicant’s arguments assert, the passage 110 is in addition to the bypass passage 96 by being a separate structure, see response to arguments section above).

	However, Kobayashi discloses a fluid pressure cylinder device similar to Ortman and the present application and therefore constitutes analogous art. Kobayashi discloses a tubular cushioning ring 1, 21 that is equivalent to the tubular cushioning ring 62 of Ortman and the present application cushion ring 28 because share the same structural similarities of being mounted proximate to the piston head, and they perform the same function of gradually throttling the fluid passage as it moves towards a piston end of stroke position by decreasing the fluid flow area between the cushioning ring (Kobayashi 1; Ortman 62; present application 28) and the cushion packing (Kobayashi 6b; Ortman 88; present application 36) via the use of cushioning grooves (Kobayashi 1a, 21a) that extend in a direction parallel to an axis of the cushion ring and having a cross-sectional area that changes is formed on an outer circumferential surface of the cushion ring.
	Since the use of cushioning grooves on a tubular cushioning ring is a known technique in the art to provide fluid throttling to provide cushioning as a piston moves to its end positions, and since Ortman seeks to provide cushioning as a piston moves to its end positions, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the tubular cushioning ring of Ortman to have used cushioning grooves extending in a direction parallel to an axis of the cushion ring and having a cross-sectional area that changes is formed on an outer circumferential surface of the cushion ring as taught by Kobayashi as a mere matter of applying a 
The combination of Ortman and Kobayashi further renders obvious the following depending claims:
3. The fluid pressure cylinder according to claim 2, wherein: one end of the bypass passage opens on an end surface of the cover member facing toward the pressure chamber (end of passage 96 opening faces towards pressure chamber), and another end of the bypass passage is connected to the cushion hole at a position more separated away from the piston than a location where the cushion packing is mounted; and when the piston comes into contact with the cover member, the another end of the bypass passage faces toward the cushioning groove of the cushion ring (end of passage 98 opening faces towards cushioning ring and would face towards the implemented cushioning groove as taught by Kobayashi because both views of Kobayashi and Ortman has fluid ports of their respective devices on the top side, and both references uses the same cut out view of their devices, which would correspondingly place the cushioning grooves 1a, 21a of Kobayashi at where reference number 62 points to in Ortman Fig. 1).
6. The fluid pressure cylinder according to claim 1, wherein a plurality of the cushioning grooves are formed at equal angular intervals around the axis of the cushion 
7. The fluid pressure cylinder according to claim 1, wherein the cushioning groove starts at an end of the cushion ring on a side of the cover member, and ends at a position on the cushion ring that is more separated away from the piston than a location in contact with the cushion packing at a stroke end where the piston comes into contact with the cover member (see Kobayashi Fig. 2a, when piston 3 comes into contact with the cover member, the cushion packing 6b is positioned closer to piston 3 than the end of the cushion groove 1a).
8. The fluid pressure cylinder according to claim 7, wherein a lateral cross section of the cushioning groove at a site with which the cushion packing is allowed to come into contact has a shape in which an area thereof gradually decreases toward a terminal end of the cushion groove (see Kobayashi Fig. 2b, groove 1a as gradually decreasing area).
9. The fluid pressure cylinder according to claim 8, wherein the lateral cross section of the cushioning groove at the site with which the cushion packing is allowed to come into contact has a shape that gradually becomes shallower toward the terminal end of the cushion groove (see Kobayashi Fig. 2b, groove 1a becomes gradually shallower towards terming right end of the cushion groove).
10. The fluid pressure cylinder according to claim 1, wherein the cover member comprises one of a head cover fixed to one end of the cylinder tube, and a rod cover fixed to another end of the cylinder tube (see Ortman figures).

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortman in view of Kobayashi as applied to claim 1 above, and further in view of Endo (US 4424737).
Regarding claims 3, Ortman does not disclose the limitation of a cushioning groove on the tubular cushion ring, however Kobayashi teaches the use of cushioning grooves on the tubular cushion ring which have been implemented into the device of Ortman, but Kobayashi does not disclose any bypass groove. While it would be reasonably understood that the bypass passage would have an opening that faces towards the cushioning groove of the cushion ring, this feature is not explicitly disclosed.
However, Endo discloses a fluid pressure cylinder having end of stroke cushioning similar to Ortman, Kobayashi, and the present application and therefore constitutes analogous art. Endo teaches bypass passage 24, having a fixed orifice (smaller opening section of passage 24), wherein one end of the bypass passage opens on an end surface of the cover member facing toward the pressure chamber (Endo, opening at 25), and another end of the bypass passage is connected to the cushion hole at a position more separated away from the piston than a location where the cushion packing is mounted (Endo cushion packing 19, see Fig. 1); and when the piston comes into contact with the cover member, the another end of the bypass passage faces toward the cushioning groove of the cushion ring (see Endo Fig. 1, another end of bypass passage 24 opening is axially aligned and faces towards cushioning groove 16 of cushion ring).
Since having the bypass passage opening facing towards the cushioning groove of the cushion ring is a known configuration in the art, it would have been obvious to .

Allowable Subject Matter
Claims 4-5 are allowable, for the reasons indicated in the prior office action dated 12/30/2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stenlund et al. (US 4301714) discloses a damping device in a pressurized fluid cylinder having nearly all limitations of applicant’s claims except for the articulated sealing packing features.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        March 10, 2022